DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 6/4/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7, 8, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Publication 2005/0109659) in view of Agans (U.S. Patent 5,159,581).
Regarding claim 6, Hickey teaches a supplement dispensing machine (the materials being dispensed are considered intended use, Hickey teaches a drug dispenser system in 
Regarding claim 6, Hickey is silent to a motor supported by the housing. Regarding Claim 10, Hickey is silent to the buttress configuration. 
Regarding claim 6, Agans teaches a motor supported by the housing (item 72). Regarding claim 10, Agans teaches a buttress that houses cartridges and provides a back rest against the dispensing configuration (back wall item 34). 
It would have been obvious to one of ordinary skill in the art to modify the dispensing apparatus of Hickey with the motor and back wall configuration of Agans in order to better control the dispensing operation. Regarding claim 7, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the blade to a vertical arrangement to allow for a more convenient dispensing arrangement since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Hickey teaches wherein the lance has a pointed tip that extends into the cartridge bay with the lance in the second position such that the tip of the lance breaches at least one membrane overlaying a serving chamber of the supplements cartridge to open the serving chamber and release a supplement stored therein (see blade paragraph 92, the material being worked upon is considered intended use).
Regarding claim 11, Hickey teaches further comprising a vibrator unit supported within the housing, the vibrator unit positioned to impart mechanical vibrations to the cartridge to facilitate the supplement leaving an opened serving chamber (paragraph 66 teaches vibrating walls and paragraph 65 teaches a piezoelectric material).
Regarding claim 12, the material being worked upon is considered intended use, however Hickey teaches a medicine (paragraph 8).
Regarding claim 13, the material being worked upon is considered intended use (paragraph teaches dry powder in paragraphs 6 and 7).

Claim 14 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Publication 2005/0109659) in view of Agans (U.S. Patent 5,159,581) in further view of MacVittie (U.S. Publication 2013/0035785). 
Regarding claim 14, Hickey is silent to the second motor. 
Regarding claim 14, teaches a step motor (step motor 72).
Regarding claim 14, MacVittie teaches the use two motors to run various components of a dispenser (paragraph 2013). 
It would have been obvious to one of ordinary skill in the art to modify the dispensing apparatus of Hickey in view of Agans with the two motor configuration of MacVittie in order to allow for a more reliable dispensing operation since.

Allowable Subject Matter
Claims 1-5 are allowed. Regarding claim 1, the prior art does not teach a supplement dispensing machine with the combination of a housing with the two motor configuration, the computer control system with a non-transitory computer readable medium coded with instructions executed by the processor as claimed in claim 1.
Claims 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 9, the prior art does not teach or fairly suggest a dispensing machine with the combination of the lance and spur configuration. Regarding claim 15, the prior art does not teach or fairly suggest the dispensing mechanism with the combination of the two motor configuration with the frame and spline cup configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.